Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION
	This is a response to the election filed on 6/12/2022.
	Claims 1-9 		= elected without traverse.
	Claims 10-20	= canceled
	Claims 21-31	= newly added claims according to the elected claims 1-9 (group I).

					Specification
	Paragraph 1 (PRIORITY CLAIM AND CROSS-REFERENCE) should be updated with US Patent no. 10,867,107.

				Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 21 and 28 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 10 and 18 of U.S. Patent No. 10,867,107.  Although the conflicting claims are not exactly identical, they are not patentably distinct from each other because the (narrower) claimed subject matter in the patent are similar to the (broader) claimed subject matter in the present application and substantially read on the claim in the application.
Dependent claims in the present application ultimately depend from a rejected base claim 1, 21 and/or 28, and are therefore rejectable by virtual of their dependence, and/or rejected for including similar subject matter as dependent claims in the patent. 
	
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 21-31 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Wu (US 2014/0331191)
Regarding newly added independent claims 28-31 (according to the elected claims 1-9) and similarly recited independent claim 1, 21, the prior art discloses:
A method for forming a photomask, comprising: 
receiving an initial layout (first layout received by a computer (abstract)), the initial layout comprising at least two patterns; 
decomposing (first layout pattern is split (abstract) in two second regions) the initial layout into a first layout comprising a first pattern and a second layout comprising a second pattern; 
inserting a plurality of scattering bars into the first layout ( assist features are added into the first layout (abstract)); 
overlapping (par 19, 34) the first layout to the second layout; 
enlarging a width (expand/enlarging pattern/region/size (par 9, 19, 21, 33, 48)) of a first portion of the plurality of scattering bars in the first layout overlapping the second pattern in the second layout; and 
outputting the first layout into a photomask (fig 1).
For printable/non-printable in claims 29, 31 see par 15-16, 29, 37. For non-enlarge in claim 30, see (width subject to optical limitations (par 5), similar/same  shape/area (par 15-16),geometrical patterns obey the limitation of the critical dimension (critical width) and the critical space of the designed integrated circuit layout or other rules (par 24)
(Claim 2) wherein a width of the first pattern is different from a width of the second pattern (par 5, 16, 23-24, 39-40)
(Claim 3) wherein a width of the third pattern is less than a width of the first pattern (par 5, 16, 23-24, 39-40)
(Claim 4) wherein a width of the fourth pattern is substantially same as a width of the first pattern (par 5, 16, 23-24, 39-40)
(Claim 5) wherein a length of the fourth pattern is substantially same as a length of the first pattern (par 19, 21-22, 33)
 (Claim 6) wherein a length of the fourth pattern is less than a length of the first pattern (par 19, 21-22, 33)
(Claim 7) wherein the fourth pattern is entirely within an area of the second pattern when the first layout overlaps (par 19, 34)
(Claim 8) wherein the first pattern and the fourth pattern are same periodic pattern with an offset (see one or more of fig 2-8)
(Claim 9) outputting the second layout into a second photomask (fig 1).
Claims 22-27 recite similar subject matter and are rejected for the same reason.


Claims 1-9 and 21-31 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Shang (US 2006/0200790)
Regarding newly added independent claims 28-31 (according to the elected claims 1-9) and similarly recited independent claim 1, 21, the prior art discloses:
A method for forming a photomask, comprising: 
receiving an initial layout (fig 8-9), the initial layout comprising at least two patterns; 
decomposing  the initial layout (dividing layout (fig 5)) into a first layout comprising a first pattern and a second layout comprising a second pattern; 
inserting a plurality of scattering bars  (SRAF added/placed (par 5) into the first layout; 
overlapping (par 27, 29-30, 32-33) the first layout to the second layout; 
enlarging (par 27) a width of a first portion of the plurality of scattering bars in the first layout overlapping the second pattern in the second layout; and 
outputting (fig 8-9) the first layout into a photomask.
For printable/non-printable in claims 29, 31 see one or more of abstract, summary, par 10-15, 18-22, 25-38. For non-enlarge in claim 30, see par 5, 29.
(Claim 2) wherein a width of the first pattern is different from a width of the second pattern (par 27-30, 33).
(Claim 3) wherein a width of the third pattern is less than a width of the first pattern (par 27-30, 33).
(Claim 4) wherein a width of the fourth pattern is substantially same as a width of the first pattern (par 5, 7, 29).
(Claim 5) wherein a length of the fourth pattern is substantially same as a length of the first pattern (par 29, 33)
(Claim 6) wherein a length of the fourth pattern is less than a length of the first pattern (par 29, 33)
(Claim 7) wherein the fourth pattern is entirely within an area of the second pattern when the first layout overlaps (par 27, 29-30, 32-33)  the second layout.
(Claim 8) wherein the first pattern and the fourth pattern are same periodic pattern with an offset (by SRAFs added/placed in predetermined/ defined/ corresponding fashion to enhance the layout)
(Claim 9) outputting the second layout into a second photomask (fig 8-9).
Claims 22-27 recite similar subject matter and are rejected for the same reason.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL DINH/            Primary Examiner, Art Unit 2851